DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process or a business relation without significantly more. 
Claim 1 recites:
A method of delivering scarce test equipment resources to a user within a test organization, including: 
receiving via an interface a test graph that specifies equipment capabilities needed, by class, for a test and that further specifies times during the test when the equipment capabilities are needed; 
maintaining an inventory of equipment resources and capabilities, by class; 
responsive to the user invoking the test graph, scheduling the needed equipment capabilities, including: 
identifying alternative equipment resources responsive to the equipment capabilities needed, by class, and selecting at least one group of equipment resources to schedule; 
bundling the group of equipment resources to schedule into at least an immediate bundle of resources needed to start the test and a deferred bundle of resources needed later, after the start of the test; and 
queuing a deferred bundle reservation of the deferred bundle for a later time, after the scheduled start of the test; and 
during the test, notifying the user of availability of the equipment resources in the deferred bundle when the deferred bundle becomes available and marking the deferred bundle as in use.
The bolded limitations of the claim recite a process of scheduling resources based on known information, which is a mental process of evaluation or a certain method of organizing human activity such as a business relation. The limitations may readily be performed by a human, and are not necessarily rooted in computing technology. The claims do not improve the testing procedures, but merely schedule resources to implement tests.
This judicial exception is not integrated into a practical application because the only additional elements are directed to “an interface”, which at best may be interpreted as a generic computing device (MPEP 2106.05(f)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are directed to “an interface”, which at best may be interpreted as a generic computing device (MPEP 2106.05(f)).
Claims 2 – 8 recite further elements directed to narrowing the abstract idea, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application of amount to significantly more than the abstract idea alone.
Claim 9 recites:
A tangible non-transitory computer readable storage media impressed with computer program instructions that, when executed, deliver scarce test equipment resources to a user within a test organization including: 
receiving via an interface a test graph that specifies equipment capabilities needed, by class, for a test and that further specifies times during the test when the equipment capabilities are needed; 
maintaining an inventory of equipment resources and capabilities, by class; 
responsive to the user invoking the test graph, scheduling the needed equipment capabilities, including: 
identifying alternative equipment resources responsive to the equipment capabilities needed, by class, and selecting at least one group of equipment resources to schedule; 
bundling the group of equipment resources to schedule into at least an immediate bundle of resources needed to start the test and a deferred bundle of resources needed later, after the start of the test; and 
queuing a deferred bundle reservation of the deferred bundle for a later time, after the scheduled start of the test; and 
during the test, notifying the user of availability of the equipment resources in the deferred bundle when the deferred bundle becomes available and marking the deferred bundle as in use.
The bolded limitations of the claim recite a process of scheduling resources based on known information, which is a mental process of evaluation or a certain method of organizing human activity such as a business relation. The limitations may readily be performed by a human, and are not necessarily rooted in computing technology. The claims do not improve the testing procedures, but merely schedule resources to implement tests.
This judicial exception is not integrated into a practical application because the only additional elements are directed to “an interface” and “tangible non-transitory computer readable storage media”, which at best may be interpreted as a generic computing device (MPEP 2106.05(f)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are directed to “an interface”, which at best may be interpreted as a generic computing device (MPEP 2106.05(f)).

Claims 16 – 20 recite additional elements of “processors” and “memory” which at best may be interpreted as a generic computing device (MPEP 2106.05(f)).
The claims are not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhuo et al. (US 2003/0036865)
McNeely et al. (US 2002/0162059)
Selent (US 2002/0191035)
Wetzer et al. (US 2004/0162811)
Howard et al. (US 7,260,184)
Rawlins et al. (US 2009/0307763)
Bassin et al. (US 2011/0066490)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624